 



Exhibit 10.27
EXECUTIVE SALARY CONTINUATION AGREEMENT
     THIS AGREEMENT, made and entered into this 7th day of September, 2005, by
and between Centra Bank, Inc., a bank organized and existing under the laws of
the State of West Virginia (hereinafter referred to as the “Bank”), and Karla
Strosnider an Executive of the Bank (hereinafter referred to as the
“Executive”).
     WHEREAS, the Executive has been and continues to be a valued Executive of
the Bank, and is now serving the Bank;
     WHEREAS, it is the consensus of the Board of Directors (hereinafter
referred to as the “Board”) that the Executive’s employment with the Bank in the
past has been of exceptional merit and has constituted an invaluable
contribution to the general welfare of the Bank in bringing the Bank to its
present status of operating efficiency and present position in its field of
activity;
     WHEREAS, the Executive’s experience, knowledge of the affairs of the Bank,
reputation, and contacts in the industry are so valuable that assurance of the
Executive’s continued employment is essential for the future growth and profits
of the Bank and it is in the best interests of the Bank to arrange terms of
continued employment for the Executive so as to reasonably assure the Executive
remains in the Bank’s employ during the Executive’s lifetime or until the age of
retirement;
     WHEREAS, it is the desire of the Bank that the Executive’s employment be
retained as herein provided;
     WHEREAS, the Executive is willing to continue in the employ of the Bank
provided the Bank agrees to pay the Executive or the Executive’s
beneficiary(ies), certain benefits in accordance with the terms and conditions
hereinafter set forth;
     ACCORDINGLY, it is the desire of the Bank and the Executive to enter into
this Agreement under which the Bank will agree to make certain payments to the
Executive at retirement or the Executive’s beneficiary(ies) in the event of the
Executive’s death pursuant to this Agreement;
     FURTHERMORE, it is the intent of the parties hereto that this Executive
Plan be considered an unfunded arrangement maintained primarily to provide
supplemental retirement benefits for the Executive, and be considered a
non-qualified benefit plan for purposes of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). The Executive is fully advised of
the Bank’s financial status and has had substantial input in the design and
operation of this benefit plan; and

 



--------------------------------------------------------------------------------



 



     THEREFORE, in consideration of past employment performance and employment
to be performed in the future as well as the mutual promises and covenants
herein contained it is agreed as follows:

I.   EFFECTIVE DATE

The Effective Date of this Agreement shall be June 13, 2005.

II.   EMPLOYMENT

The Bank agrees to employ the Executive in such capacity as the Bank may from
time to time determine. The Executive will continue in the employ of the Bank in
such capacity and with such duties and responsibilities as may be assigned to
him, and with such compensation as may be determined from time to time by the
Board of Directors of the Bank.

III.   FRINGE BENEFITS

The salary continuation benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Executive and are not part of any salary
reduction plan or an arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payment or bonus in lieu of these
salary continuation benefits except as set forth hereinafter.

IV.   DEFINITIONS

  A.   Retirement Date:

If the Executive remains in the continuous employ of the Bank, the Executive
shall retire from active employment with the Bank on the Executive’s sixty-fifth
(65th) birthday, unless by action of the Board of Directors this period of
active employment shall be shortened or extended.

  B.   Normal Retirement Age:

Normal Retirement Age shall mean the date on which the Executive attains age
sixty-five (65).

  C.   Early Retirement Date:

Early Retirement Date shall mean a retirement from service which is effective
prior to the Normal Retirement Age stated herein, provided the Executive has
attained age sixty-two (62).

  D.   Plan Year:

2



--------------------------------------------------------------------------------



 



Any reference to “Plan Year” shall mean a calendar year from January 1 to
December 31. In the year of implementation, the term “Plan Year” shall mean the
period from the effective date to December 31 of the year of the effective date.

  E.   Termination of Employment:

Termination of Employment shall mean voluntary resignation of employment by the
Executive or the Bank’s discharge of the Executive without cause prior to the
Normal Retirement Age (Subparagraph IV [B]).

  F.   Discharge for Cause:

The term “for cause” shall mean (i) the willful and/or continued failure of the
Executive to perform substantially his duties with the Bank to the Bank’s
reasonable satisfaction (other than any such failure resulting from the
Executive’s incapacity due to illness; (ii) the willful engaging by the
Executive in illegal conduct, personal dishonesty, gross personal misbehavior,
or gross misconduct that is demonstrably injurious to the Bank, Centra
Financial, or CFC; (iii) the Executive’s conviction of, or plea of guilty or
nolo contendere, to a felony involving moral turpitude; (iv) breach of any
fiduciary duty involving personal profit; (v) failure to pass any legal drug
test given by or on behalf of the Bank pursuant to a drug testing policy
applicable to the Bank’s employees generally; or (vi) a material breach by the
Executive of the Employment And Change of Control Agreement or any employment
agreement with the Bank. If a dispute arises as to discharge “for cause,” such
dispute shall be resolved by arbitration as set forth in this Executive Plan.

  G.   Change of Control:

Change of Control shall be defined as the occurrence of any one of the
following:

  a.   the acquisition of more than fifty percent (50%) of the value or voting
power of the Bank’s or the Holding Company Centra Financial’s stock by a person
or group;     b.   the acquisition in a period of twelve months or less of at
least thirty-five percent (35%) of the Bank’s or the Holding Company Centra
Financial’s stock by a person or group;     c.   the replacement of a majority
of the Bank’s Board or the Holding Company Centra Financial’s Board in a period
of twelve months

3



--------------------------------------------------------------------------------



 



    or less by Directors who were not endorsed by a majority of the current
board members; or

  d.   the acquisition in a period of twelve months or less of forty percent
(40%) or more of the Bank’s or the Holding Company Centra Financial’s assets by
an unrelated entity.

For the purposes of this Agreement, transfers made on account of deaths or
gifts, transfers between family members or transfers to a qualified retirement
plan maintained by the Bank or the Holding Company Centra Financial shall not be
considered in determining whether there has been a Change in Control.

V.   RETIREMENT BENEFIT, EARLY RETIREMENT BENEFIT, AND POST-RETIREMENT DEATH
BENEFIT

  A.   Retirement Benefit:

Upon said retirement, the Bank, commencing with the first day of the month
following the date of such retirement, shall pay the Executive an annual benefit
equal to Forty Thousand and 00/100th Dollars ($40,000.00). Said benefit shall be
paid in one hundred twenty (120) equal monthly installments (1/12th of the
annual benefit). If, upon the death of the Executive, less than one hundred
twenty (120) monthly installments have been paid, the remaining balance shall be
paid in equal monthly installments, until the full number of one hundred twenty
(120) installments have been paid, to the individual or individuals the
Executive may have designated in writing and filed with the Bank. In the absence
of any effective beneficiary designation, any such amount becoming due and
payable upon the death of the Executive shall be payable to the duly qualified
executor or administrator of the Executive’s estate. Said payments due hereunder
shall begin the first day of the second month following the decease of the
Executive.
If the Executive is a Key Employee, as defined by the Internal Revenue Service,
and said Bank is publicly traded at the time of retirement, any such benefit
payment shall be not be payable for six (6) months following such early
retirement.

  B.   Early Retirement Benefit:

Subject to Subparagraph IV (E), should the Executive elect Early Retirement or
be discharged without cause by the Bank subsequent to the Early Retirement Date
(Subparagraph IV [C]), the Executive shall be entitled to receive an Early
Retirement Benefit payable from the accrued liability retirement account. Should
the Executive retire at age sixty-two

4



--------------------------------------------------------------------------------



 



(62), the Bank shall pay the Executive an annual benefit equal to Twenty Eight
Thousand Twenty Three and 00/100th Dollars ($28,023.00) in one hundred fifty-six
(156) equal monthly installments (1/12th of the annual benefit). Should the
Executive retire at age sixty-three (63), the Bank shall pay the Executive an
annual benefit equal to Thirty Thousand Eight Hundred Ninety Four and 00/100th
Dollars ($30,894.00) in one hundred forty-four (144) equal monthly installments
(1/12th of the annual benefit). Should the Executive retire at age sixty-four
(64), the Bank shall pay the Executive an annual benefit equal to Thirty Five
Thousand Fifteen and 00/100th Dollars ($35,015.00) in one hundred thirty-two
equal monthly installments (1/12th of the annual benefit). Payment of said
benefit shall commence on the first day of the month following the date of such
early retirement. If, upon the death of the Executive, less than the full number
of equal monthly installments, relative to the early retirement age hereinabove,
has been paid, the remaining balance shall be paid in equal monthly
installments, until the full number of installments, relative to the early
retirement age hereinabove has been paid, to the individual or individuals the
Executive may have designated in writing and filed with the Bank. In the absence
of any effective beneficiary designation, any such amount becoming due and
payable upon the death of the Executive shall be payable to the duly qualified
executor or administrator of the Executive’s estate. Said payments due hereunder
shall begin the first day of the second month following the decease of the
Executive.
If the Executive is a Key Employee, as defined by the Internal Revenue Service,
and said Bank is publicly traded at the time of early retirement, any such
benefit payment shall be not be payable for six (6) months following such early
retirement.

VI.   DEATH BENEFIT PRIOR TO RETIREMENT

In the event the Executive should die while actively employed by the Bank at any
time after the date of this Agreement but prior to the Executive attaining the
age of sixty-five (65) years, then this agreement shall terminate upon the death
of the Executive and no benefit shall be due to any beneficiary(ies) the
Executive may have designated in writing and filed with the Bank.

VII.   BENEFIT ACCOUNTING/ACCRUED LIABILITY RETIREMENT ACCOUNT

The Bank shall account for this benefit using the regulatory accounting
principles of the Bank’s primary federal regulator. The Bank shall establish an
accrued liability retirement account for the Executive into which appropriate
reserves shall be accrued.

VIII.   VESTING

5



--------------------------------------------------------------------------------



 



The Executive shall be vested in the accrued liability retirement account in
accordance with the following schedule from the Effective Date of this Agreement
to a maximum of 100%:

          Total Number of       Years of Employment       With the Bank   Vested
(to a maximum of 100%)  
 
       
1 year
    0 %
2 years
    0 %
3 years
    0 %
4 years
    100 %

IX.   TERMINATION OF EMPLOYMENT

Subject to Subparagraph IV (F), in the event that the employment of the
Executive shall terminate prior to the Early Retirement Date, as provided in
Subparagraph IV (C), by the Executive’s voluntary action, or by the Executive’s
discharge by the Bank without cause, then this Agreement shall terminate upon
the date of such termination of employment and the Bank shall pay to the
Executive an amount of money equal to the accrued balance of the Executive’s
accrued liability retirement account on the date of said termination. This
compensation shall be paid in a lump sum thirty (30) days following said
termination of employment.
If the Executive is a Key Employee, as defined by the Internal Revenue Service,
and said Bank is publicly traded at the time of termination of employment, any
such benefit payment shall not be payable for six (6) months following such
termination of employment.
In the event the Executive’s death should occur after such termination but prior
to the payment provided for in this Paragraph IX, the balance shall be paid, in
a lump sum to such individual or individuals as the Executive may have
designated in writing and filed with the Bank. In the absence of any effective
beneficiary designation, any such amount shall be payable to the duly qualified
executor or administrator of the Executive’s estate. Said payment due hereunder
shall be made the first day of the second month following the decease of the
Executive.
In the event the Executive should be discharged for cause at any time in
accordance with Subparagraph IV (F) or should the Executive leave the Bank prior
to three (3) full years of employment, from the Effective Date of this
Agreement, in accordance with Paragraph VIII (Vesting), this Agreement shall
terminate and all benefits provided herein shall be forfeited by the Executive.

X.   DISABILITY

6



--------------------------------------------------------------------------------



 



In the event that there is a finding of any qualified period of disability for
the Executive, the Bank will deposit into the Contingent Disability Trust
(hereinafter “Trust”) an amount equal to the accrued liability retirement
account established on the Executive’s behalf pursuant to this Agreement. No
other benefits will be owed to the Executive under this Agreement during the
period of disability.
An Executive is considered disabled if he or she is: [1] unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or [2] by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering the Executive of the Bank. If there is a dispute regarding whether the
Executive is disabled, such dispute shall be resolved by a physician mutually
selected by the Bank and the Executive and such resolution shall be binding upon
all parties to this Agreement.
If the Executive is under a Period of Disability on the date the Executive
reaches Normal Retirement Age (Subparagraph IV [B]), this Agreement shall
automatically terminate and the Executive shall not be entitled to any further
benefits under this Agreement.
If the Period of Disability ends prior to Normal Retirement Age and the
Executive returns to active employment with the Bank, the Bank will pay the
Executive a reduced retirement benefit amount from the balance of the accrued
liability retirement account. The retirement benefit amount shall be reduced by
the ten (10) year annual annuity that would be payable from the Trust assuming
the trust assets earned on a net of four percent (4%) annually starting from the
date of the existence of said Trust.

XI.   CHANGE OF CONTROL

If the Executive subsequently suffers a Termination of Employment (voluntarily
or involuntarily), except for cause, anytime subsequent to a Change of Control
as defined in Subparagraph IV (G), then the Executive shall receive the benefits
in Paragraph V herein upon attaining Normal Retirement Age (Subparagraph IV
[B]), as if the Executive had been continuously employed by the Bank until the
Executive’s Normal Retirement Age.

XII.   RESTRICTIONS ON FUNDING

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Executive Plan. The
Executive, their beneficiary(ies), or any successor in interest shall be and
remain

7



--------------------------------------------------------------------------------



 



simply a general creditor of the Bank in the same manner as any other creditor
having a general claim for matured and unpaid compensation.
The Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Executive Plan or to refrain from funding the
same and to determine the extent, nature and method of such funding. Should the
Bank elect to fund this Executive Plan, in whole or in part, through the
purchase of life insurance, mutual funds, disability policies or annuities, the
Bank reserves the absolute right, in its sole discretion, to terminate such
funding at any time, in whole or in part. At no time shall any Executive be
deemed to have any lien, right, title or interest in any specific funding
investment or assets of the Bank.
If the Bank elects to invest in a life insurance, disability or annuity policy
on the life of the Executive, then the Executive shall assist the Bank by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.

XIII.   MISCELLANEOUS

  A.   Alienability and Assignment Prohibition:

Neither the Executive, nor the Executive’s surviving spouse, nor any other
beneficiary(ies) under this Executive Plan shall have any power or right to
transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by the Executive or the
Executive’s beneficiary(ies), nor be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise. In the event the Executive or any
beneficiary attempts assignment, commutation, hypothecation, transfer or
disposal of the benefits hereunder, the Bank’s liabilities shall forthwith cease
and terminate.

  B.   Binding Obligation of the Bank and any Successor in Interest:

The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person expressly agree, in writing, to assume and discharge the duties
and obligations of the Bank under this Executive Plan. This Executive Plan shall
be binding upon the parties hereto, their successors, beneficiaries, heirs and
personal representatives.

  C.   Amendment or Revocation:

Subject to Paragraph XV, it is agreed by and between the parties hereto that,
during the lifetime of the Executive, this Executive Plan may be amended or
revoked at any time or times, in whole or in part, by the mutual written consent
of the Executive and the Bank.

8



--------------------------------------------------------------------------------



 



  D.   Gender:

Whenever in this Executive Plan words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

  E.   Effect on Other Bank Benefit Plans:

Nothing contained in this Executive Plan shall affect the right of the Executive
to participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank’s existing or future compensation
structure.

  F.   Headings:

Headings and subheadings in this Executive Plan are inserted for reference and
convenience only and shall not be deemed a part of this Executive Plan.

  G.   Applicable Law:

The laws of the State of West Virginia shall govern the validity and
interpretation of this Agreement.

  H.   Partial Invalidity:

If any term, provision, covenant, or condition of this Executive Plan is
determined by an arbitrator or a court, as the case may be, to be invalid, void,
or unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Executive Plan
shall remain in full force and effect notwithstanding such partial invalidity.

  I.   Not a Contract of Employment:

This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provision hereof restrict the right of
the Bank to discharge the Executive, or restrict the right of the Executive to
terminate employment.

XIV.   ADMINISTRATIVE AND CLAIMS PROVISION

  A.   Named Fiduciary and Plan Administrator:

9



--------------------------------------------------------------------------------



 



The “Named Fiduciary and Plan Administrator” of this Executive Plan shall be
Centra Bank, Inc. As Named Fiduciary and Plan Administrator, the Bank shall be
responsible for the management, control and administration of the Executive
Plan. The Named Fiduciary may delegate to others certain aspects of the
management and operation responsibilities of the Executive Plan including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.

  B.   Claims Procedure:

In the event a dispute arises over benefits under this Executive Plan and
benefits are not paid to the Executive (or to the Executive’s beneficiary(ies)
in the case of the Executive’s death) and such claimants feel they are entitled
to receive such benefits, then a written claim must be made to the Named
Fiduciary and Plan Administrator named above within sixty (60) days from the
date payments are refused. The Named Fiduciary and Plan Administrator shall
review the written claim and if the claim is denied, in whole or in part, they
shall provide in writing within sixty (60) days of receipt of such claim the
specific reasons for such denial, reference to the provisions of this Executive
Plan upon which the denial is based and any additional material or information
necessary to perfect the claim. Such written notice shall further indicate the
additional steps to be taken by claimants if a further review of the claim
denial is desired. A claim shall be deemed denied if the Named Fiduciary and
Plan Administrator fail to take any action within the aforesaid sixty (60) day
period.
If claimants desire a second review they shall notify the Named Fiduciary and
Plan Administrator in writing within sixty (60) days of the first claim denial.
Claimants may review this Executive Plan or any documents relating thereto and
submit any written issues and comments it may feel appropriate. In their sole
discretion, the Named Fiduciary and Plan Administrator shall then review the
second claim and provide a written decision within sixty (60) days of receipt of
such claim. This decision shall likewise state the specific reasons for the
decision and shall include reference to specific provisions of the Plan
Agreement upon which the decision is based.

  C.   Arbitration:

If claimants continue to dispute the benefit denial based upon completed
performance of this Executive Plan or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an Arbitrator for
final arbitration. The Arbitrator shall be selected by mutual agreement of the
Bank and the claimants. The Arbitrator shall operate

10



--------------------------------------------------------------------------------



 



under any generally recognized set of arbitration rules. The parties hereto
agree that they and their heirs, personal representatives, successors and
assigns shall be bound by the decision of such Arbitrator with respect to any
controversy properly submitted to it for determination.
Where a dispute arises as to the Bank’s discharge of the Executive “for cause,”
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.

XV.   TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW,
RULES OR REGULATIONS

The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any said assumptions should change and said change has a
detrimental effect on this Executive Plan, then the Bank reserves the right to
terminate or modify this Agreement accordingly. Upon a Change of Control
(Subparagraph IV [G]), this paragraph shall become null and void effective
immediately upon said Change of Control.
     IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully
read this Agreement and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.

                                  CENTRA BANK, INC.               Morgantown,
West Virginia    
 
                       
 
  By:                     Witness       (Bank Officer other than
Insured)               Title                 Witness       Karla Strosnider    

11



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION FORM
FOR THE EXECUTIVE SALARY CONTINUATION
AGREEMENT

I.   DESIGNATIONS

(Please refer to the beneficiary designation instructions prior to completion of
this form.)

                                                 
 
                                                      A.     Person(s) as a
Primary & Secondary Designation:             (Please indicate the percentage for
each beneficiary.)
 
                                               
 
    1.     Name:       Relationship:       SS#:           % if living:          
           
 
                                               
 
          Address:                                                  
 
                                               
 
          If deceased, designate      % to:       Relationship:           SS#:  
                       
 
                                               
 
          Address:                                                  
 
              (Street)       (City)       (State)       (Zip)        
 
                                               
 
    2.     Name:       Relationship:       SS#:           % if living:          
           
 
                                               
 
          Address:                                                  
 
                                               
 
          If deceased, designate      % to:       Relationship:           SS#:  
                       
 
                                               
 
          Address:                                                  
 
              (Street)       (City)       (State)       (Zip)        
 
                                               
 
    3.     Name:       Relationship:       SS#:           % if living:          
           
 
                                               
 
          Address:                                                  
 
                                               
 
          If deceased, designate      % to:       Relationship:           SS#:  
                       
 
                                               
 
          Address:                                                  
 
              (Street)       (City)       (State)       (Zip)        
 
                                               
 
    4.     Name:       Relationship:       SS#:           % if living:          
           
 
                                               
 
          Address:                                                  
 
                                               
 
          If deceased, designate      % to:       Relationship:           SS#:  
                       
 
                                               
 
          Address:                                                  
 
              (Street)       (City)       (State)       (Zip)                 B.
    Estate as a Primary Designation:
 
                                                            My Primary
Beneficiary is The Estate of                                        as set forth
in the last will and Testament dated the                      day
of                      ,  200__ and any codicils thereto.            

12



--------------------------------------------------------------------------------



 



                                                        C.     Trust as a
Primary Designation:
 
                                                            Name of the Trust:  
           
 
                                                            Execution Date of
the Trust:                                       Name of the Trustee:          
   
 
                                                            Beneficiary(ies) of
the Trust:             (please indicate the percentage for each beneficiary):  
           
 
                                               
 
          Name(s):                                                  
 
                                               
 
          Name(s):                                                  
 
                                                            Is this an
Irrevocable Life Insurance
Trust?                    o Yes                    o No             (If yes and
this designation is for a Joint Beneficiary Designation Agreement, an Assignment
of Rights form must be completed.)
 
                                               
II.
  SECONDARY (CONTINGENT) DESIGNATION 
 
                                                      A.     Estate as a
Secondary (Contingent) Designation:
 
                                                            My Primary
Beneficiary is The Estate of                                        as set forth
in the last will and Testament dated the                      day
of                      ,  200__ and any codicils thereto.
 
                                                      B.     Trust as a
Secondary (Contingent) Designation:
 
                                                            Name of the Trust:  
           
 
                                                            Execution Date of
the Trust:                                                Name of the Trustee:  
           
 
                                                            Beneficiary(ies) of
the Trust:             (please indicate the percentage for each beneficiary):  
           
 
                                               
 
          Name(s):                                                  
 
                                               
 
          Name(s):                                                  
 
                                                            Is this an
Irrevocable Life Insurance
Trust?                    o Yes                    o No             (If yes and
this designation is for a Joint Beneficiary Designation Agreement, an Assignment
of Rights form must be completed.)
 
                                               
III.
  SIGN AND DATE             All sums payable under the Executive Salary
Continuation Agreement by reason of my death shall be paid to the Primary
Beneficiary(ies), if he or she survives me, and if no Primary Beneficiary(ies)
shall survive me, then to the Secondary (Contingent) Beneficiary(ies). This
beneficiary designation is valid until the participant notifies the bank in
writing.  
 
          Karla Strosnider           Date                     

     

13